IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

UNIVERSITY MEDICAL                   NOT FINAL UNTIL TIME EXPIRES TO
CLINICS, INC.,                       FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-0258
v.

STATE OF FLORIDA, EX.
REL., DEPARTMENT OF
FINANCIAL SERVICES OF
FLORIDA IN RE: THE
RECEIVERSHIP OF QUALITY
HEALTH PLANS, INC.,

      Appellees.

_____________________________/

Opinion filed March 20, 2017.

An appeal from an order of the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Richard H. Levenstein of Kramer, Sopko & Levenstein, P.A., Stuart, for Appellant.

No appearance for Appellees.



PER CURIAM.

      The Court has determined that the Order on University Medical Clinics,

Inc.’s Claim Objection as to Class Priority is not a final order. Accordingly, the

appeal is dismissed. Because an indeterminate amount of judicial labor is required
by the lower tribunal to determine the amount of appellant’s claim, the Court

declines to stay the appellate proceeding as requested by appellant in its response

to the Court’s February 20, 2017, order. See Demont v. Demont, 24 So. 3d 699

(Fla. 1st DCA 2009).

B.L. THOMAS, BILBREY, and JAY, JJ., CONCUR.




                                        2